 

Execution Version

 

GLORI ENERGY INC.

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

DECEMBER 30, 2011

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. PURCHASE AND SALE OF PREFERRED STOCK 1         1.1 Sale
and Issuance of Series C Preferred Stock 1           1.2 Subsequent Closing 1  
        1.3 Closing; Delivery 2           1.4 Use of Proceeds 2           1.5
Defined Terms Used in this Agreement 2         2. REPRESENTATIONS AND WARRANTIES
OF THE COMPANY 3         2.1 Organization, Good Standing, Corporate Power and
Qualification 4           2.2 Capitalization 4           2.3 Subsidiaries 6    
      2.4 Authorization 6           2.5 Valid Issuance of Shares 6           2.6
Governmental Consents and Filings 6           2.7 Litigation 7           2.8
Intellectual Property 7           2.9 Compliance with Other Instruments 8      
    2.10 Agreements; Actions 8           2.11 Certain Transactions 9          
2.12 Rights of Registration and Voting Rights 9           2.13 Absence of Liens
9           2.14 Financial Statements 10           2.15 Changes 10          
2.16 Employee Matters 10           2.17 Tax Returns and Payments 12          
2.18 Insurance 12           2.19 Confidential Information and Invention
Assignment Agreements 12           2.20 Permits 12           2.21 Corporate
Documents 12           2.22 Real Property Holding Corporation 13           2.23
Environmental and Safety Laws 13

 

i

 

 

  2.24 Qualified Small Business Stock 13           2.25 Disclosure 13         3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS 14         3.1 Authorization 14
          3.2 Purchase Entirely for Own Account 14           3.3 Disclosure of
Information 14           3.4 Restricted Securities 14           3.5 No Public
Market 15           3.6 Legends 15           3.7 Accredited Investor 15        
  3.8 Foreign Investors 15           3.9 No General Solicitation 16          
3.10 Exculpation Among Purchasers 16           3.11 Residence 16           3.12
Bridge Note 16         4. CONDITIONS TO THE PURCHASERS’ OBLIGATIONS 16        
4.1 Representations and Warranties 16           4.2 Performance 16           4.3
Compliance Certificate 16           4.4 Qualifications 17           4.5 Board of
Directors 17           4.6 Indemnification Agreements 17           4.7 Third
Amended and Restated Investors’ Rights Agreement 17           4.8 Third Amended
and Restated Right of First Refusal and Co-Sale Agreement 17           4.9 Third
Amended and Restated Voting Agreement 17           4.10 Restated Certificate 17
          4.11 Secretary’s Certificate 17           4.12 Legal Opinion 17      
    4.13 Proceedings and Documents 17           4.14 Minimum Initial Closing
Proceeds 17         5. CONDITIONS OF THE COMPANY’S OBLIGATIONS 18         5.1
Representations and Warranties 18

 

ii

 

 

  5.2 Performance 18           5.3 Qualifications 18           5.4 Third Amended
and Restated Investors’ Rights Agreement 18           5.5 Third Amended and
Restated Right of First Refusal and Co-Sale Agreement 18           5.6 Third
Amended and Restated Voting Agreement 18           5.7 Representation Letter 18
        6. MISCELLANEOUS 18         6.1 Survival of Warranties 18           6.2
Successors and Assigns 18           6.3 Governing Law 19           6.4
Counterparts; Facsimile 19           6.5 Titles and Subtitles 19           6.6
Notices 19           6.7 No Finder’s Fees 19           6.8 Fees and Expenses 19
          6.9 Attorney’s Fees 20           6.10 Amendments and Waivers 20      
    6.11 Severability 20           6.12 Delays or Omissions 20           6.13
Entire Agreement 20           6.14 Dispute Resolution 20           6.15
Indemnification. 21           6.16 No Commitment for Additional Financing 22

 

Exhibit A Schedule of Purchasers Exhibit B Form of Amended and Restated
Certificate of Incorporation

  

iii

 

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES C PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is entered
into as of this 30th day of December 2011, by and among Glori Energy Inc. (f/k/a
Glori Oil Limited), a Delaware corporation (the “Company”), and the purchasers
listed from time to time on Exhibit A attached hereto (each a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, shares of Series C Preferred Stock, par
value $0.0001 per share (the “Series C Preferred Stock”), to be authorized by
the Company pursuant to the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.            Purchase and Sale of Preferred Stock.

 

1.1         Sale and Issuance of Series C Preferred Stock.

 

(a)          The Company shall adopt and file with the Secretary of State of the
State of Delaware on or before the Initial Closing (as defined below) the
Amended and Restated Certificate of Incorporation in the form of Exhibit B
attached to this Agreement (the “Restated Certificate”).

 

(b)          Subject to the terms and conditions of this Agreement, the
Purchasers agree to purchase at the Initial Closing, and the Company agrees to
sell and issue to the Purchasers at the Initial Closing, that number of shares
of Series C Preferred Stock set forth in the column designated “Initial Closing
Shares” opposite such Purchaser’s name on Exhibit A, at a purchase price of
$2.741 per share. The consideration for the purchased shares of Series C
Preferred Stock shall be paid in cash or by the cancellation of indebtedness of
the Company to any Purchaser (such cancellation of principal and accrued but
unpaid interest is set forth on Exhibit A under the heading
“Principal/Interest/Total Amount of Surrendered Debt.” The shares of Series C
Preferred Stock, when issued to the Purchasers pursuant to this Agreement
(including any Additional Initial Closing Shares, as defined below), shall be
referred to in this Agreement as the “Shares.”

 

1.2         Subsequent Closing. On or prior to January 16, 2012, the Company may
sell, on the terms and conditions contained in this Agreement, up to an
aggregate of 4,420,563 additional shares of Series C Preferred Stock (the
“Additional Initial Closing Shares”) to (i) Gentry Glori Energy Investment LLC,
(ii) Advantage Capital Partners or an Affiliate, (iii) any holder of the
Company’s Series B Preferred Stock or (iv) such other purchasers to be
determined by the Company. In such event, Exhibit A to this Agreement shall be
amended and updated by the Company to reflect the number of Additional Initial
Closing Shares sold by the Company. The Additional Initial Closing Shares shall
be deemed sold as of the date of the Initial Closing for the purposes of Article
Fourth, Section B, Subsection 1 of the Restated Certificate. As a condition to
the sale by the Company to the purchasers contemplated by this Section 1.2, such
purchasers shall, to the extent required by the Company, deliver to the Company
a representation letter in form and substance satisfactory to the Company.

 

1

 

 

1.3         Closing; Delivery.

 

(a)          The initial purchase and sale of the Shares shall take place
remotely via the exchange of documents and signatures, at 10:00 a.m., Houston,
Texas time, on December 30, 2011, or at such other time and place as the Company
and the Purchasers purchasing a majority of the Initial Closing Shares mutually
agree upon, orally or in writing (which time and place are designated as the
“Initial Closing”).

 

(b)          The purchase and sale of any Additional Initial Closing Shares
shall take place remotely via the exchange of documents and signatures, at such
time and place as the Company and the Purchasers purchasing a majority of the
Additional Initial Closing Shares mutually agree on, orally or in writing,
subject to the limitations set forth in Section 1.2 (which time and place are
designated as the “Additional Closing” and together with the Initial Closing,
each referred to herein as, a “Closing”).

 

(c)          At each Closing, the Company shall deliver to the Purchasers a
certificate representing the Shares being purchased by the Purchasers at such
Closing against payment of the purchase price therefor by wire transfer to a
bank account designated by the Company, by cancellation or conversion of
indebtedness of the Company to the Purchasers, including interest, or by any
combination of such methods.

 

1.4         Use of Proceeds. In accordance with the directions of the Company’s
Board of Directors, as it shall be constituted in accordance with the Third
Amended and Restated Voting Agreement, the Company will use the proceeds from
the sale of the Shares for product development and other general corporate
purposes.

 

1.5         Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.

 

“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any partner,
officer, director, member or employee of such Person and any venture capital
fund now or hereafter existing that is controlled by or under common control
with one or more general partners or managing members of, or shares the same
management company with, such Person.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.

 

2

 

 

“Indemnification Agreement” means the indemnification agreement between the
Company and the director designated by any Purchaser entitled to designate a
member of the Board of Directors pursuant to the Third Amended and Restated
Voting Agreement.

 

“Key Employee” means any executive-level employee (including vice
president-level positions) as well as any employee or consultant who either
alone or in concert with others develops, invents, programs or designs any
Company Intellectual Property.

 

“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge after reasonable investigation of the following officers:
Stuart M. Page, Victor Perez and Dr. Thomas Ishoey.

 

“Legal Opinion” means the opinion of Fulbright & Jaworski L.L.P. addressed to
the Purchasers, in the form and substance reasonably satisfactory to the
Purchasers hereto.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Purchaser” means each of the Purchasers who is a party to this Agreement.

 

“Third Amended and Restated Investors’ Rights Agreement” means the agreement
among the Company, The Energy and Resources Institute and the Purchasers, dated
as of the date of the Initial Closing, in form and substance reasonably
satisfactory to the parties hereto.

 

“Third Amended and Restated Right of First Refusal and Co-Sale Agreement” means
the agreement among the Company, the Purchasers, and certain other stockholders
of the Company, dated as of the date of the Initial Closing, in form and
substance reasonably satisfactory to the parties hereto.

 

“Third Amended and Restated Voting Agreement” means the agreement among the
Company, the Purchasers and certain other stockholders of the Company, dated as
of the date of the Initial Closing, in form and substance reasonably
satisfactory to the parties hereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Transaction Agreements” means this Agreement, the Third Amended and Restated
Investors’ Rights Agreement, the Third Amended and Restated Right of First
Refusal and Co-Sale Agreement, the Third Amended and Restated Voting Agreement
and the Indemnification Agreements.

 

3

 

 

2.            Representations and Warranties of the Company.

 

The Company hereby represents and warrants to each Purchaser that, except as set
forth on the disclosure letter delivered by the Company to the Purchasers (the
“Disclosure Letter”), which exceptions shall be deemed to be part of the
representations and warranties made hereunder, the following representations
are, to the Company’s knowledge, true and complete as of the date of the Initial
Closing, except as otherwise indicated. The Disclosure Letter shall be arranged
in sections corresponding to the numbered and lettered sections and subsections
contained in this Section 2, and the disclosures in any section or subsection of
the Disclosure Letter shall qualify other sections and subsections in this
Section 2 only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.

 

For purposes of these representations and warranties (other than those in
Sections 2.2, 2.3, 2.4, 2.5 and 2.6), the term “the Company” shall include any
subsidiaries of the Company, unless otherwise noted herein.

 

2.1         Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

2.2         Capitalization. The authorized capital of the Company consists,
immediately prior to the Initial Closing, of:

 

(a)          100,000,000 shares of common stock, $0.0001 par value per share
(the “Common Stock”), 3,009,592 shares of which are issued and outstanding
immediately prior to the Initial Closing. All of the outstanding shares of
Common Stock have been duly authorized, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws.
The Company holds no treasury stock and no shares of Preferred Stock in its
treasury.

 

(b)          10,922,904 shares of Preferred Stock, 521,852 of which shares have
been designated Series A Preferred Stock, 475,541 of which are issued and
outstanding immediately prior to the Initial Closing, 2,901,052 of which shares
have been designated Series B Preferred Stock, 2,901,052 of which are issued and
outstanding immediately prior to the Initial Closing and 7,500,000 of which
shares have been designated Series C Preferred Stock, none of which are issued
and outstanding immediately prior to the Initial Closing. The rights, privileges
and preferences of the Preferred Stock are as stated in the Restated Certificate
and as provided by the general corporation law of the jurisdiction of the
Company’s incorporation.

 

(c)          The Company has reserved 5,453,740 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2006 Stock Option and Grant Plan duly adopted by the Board of
Directors and approved by the Company stockholders (the “Stock Plan”). Of the
5,453,740 shares of Common Stock reserved for issuance under the Stock Plan, (x)
5,261,542 of such shares are reserved for issuance upon exercise of currently
outstanding options, (y) 168,932 of such shares are currently issued and
outstanding that were issued upon exercise of options granted, or pursuant to
restricted stock purchases effected, under the Stock Plan, and (z) 23,266 shares
remain available for future stock options and other awards permitted under the
Plan. The Company has furnished to the Purchasers complete and accurate copies
of the Stock Plan and forms of agreements used thereunder.

 

4

 

 

(d)          Section 2.2(d) to the Disclosure Letter sets forth the
capitalization of the Company immediately following the Initial Closing,
including the number of shares of the following: (i) issued and outstanding
Common Stock, including, with respect to restricted Common Stock, vesting
schedule and repurchase price; (ii) issued stock options, including vesting
schedule and exercise price; (iii) stock options not yet issued but reserved for
issuance; (iv) each series of Preferred Stock; and (v) warrants or stock
purchase rights, if any. Except for (A) the conversion privileges of the Shares
to be issued under this Agreement and the conversion privileges of the Series A
Preferred Stock and the Series B Preferred Stock, (B) the rights provided in
Section 4 of the Third Amended and Restated Investors’ Rights Agreement, and (C)
the securities and rights described in Section 2.2(c) of this Agreement and on
Section 2.2(d) to the Disclosure Letter, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company any shares of Common Stock, Series A Preferred Stock,
Series B Preferred Stock or Series C Preferred Stock, or any securities
convertible into or exchangeable for shares of Common Stock, Series A Preferred
Stock, Series B Preferred Stock or Series C Preferred Stock. All outstanding
shares of the Company’s Common Stock and all shares of the Company’s Common
Stock underlying outstanding options are subject to (i) a right of first refusal
in favor of the Company upon any proposed transfer (other than transfers for
estate planning purposes); and (ii) a lock-up or market standoff agreement of
not less than 180 days following the Company’s initial public offering pursuant
to a registration statement filed with the Securities and Exchange Commission
under the Securities Act.

 

(e)          Except as set forth on Section 2.2(e) to the Disclosure Letter,
none of the Company’s stock purchase agreements or stock option documents
contains a provision for acceleration of vesting (or lapse of a repurchase
right) or other changes in the vesting provisions or other terms of such
agreement or understanding upon the occurrence of any event or combination of
events. The Company has never adjusted or amended the exercise price of any
stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means. Except as set forth in the
Restated Certificate, the Company has no obligation (contingent or otherwise) to
purchase or redeem any of its capital stock.

 

(f)          No stock options, stock appreciation rights or other equity-based
awards issued or granted by the Company are subject to the requirements of
Section 409A of the Code. Each “nonqualified deferred compensation plan” (as
such term is defined under Section 409A(d)(1) of the Code and the guidance
thereunder) under which the Company makes, is obligated to make or promises to
make, payments (each, a “409A Plan”) complies in all material respects, in both
form and operation, with the requirements of Section 409A of the Code and the
guidance thereunder. No payment to be made under any 409A Plan is, or to the
knowledge of the Company will be, subject to the penalties of Section 409A(a)(1)
of the Code.

 

5

 

 

2.3         Subsidiaries. Except as set forth on Section 2.3 to the Disclosure
Letter, the Company does not currently own or control, directly or indirectly,
any interest in any other corporation, partnership, trust, joint venture,
limited liability company, association, or other business entity. The Company is
not a participant in any joint venture, partnership or similar arrangement.

 

2.4         Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Agreements, and to issue the Shares at the Closing
and the Common Stock issuable upon conversion of the Shares, has been taken or
will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of the Transaction
Agreements, the performance of all obligations of the Company under the
Transaction Agreements to be performed as of the Closing, and the issuance and
delivery of the Shares has been taken or will be taken prior to the Closing. The
Transaction Agreements, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Third Amended and Restated Investors’ Rights Agreement and each
Indemnification Agreement may be limited by applicable federal or state
securities laws.

 

2.5         Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, the Restated Certificate, applicable state and federal
securities laws and liens or encumbrances created by or imposed by a Purchaser.
Assuming the accuracy of the representations of the Purchasers in Section 3 of
this Agreement and subject to the filings described in Section 2.6(ii) below,
the Shares will be issued in compliance with all applicable federal and state
securities laws. The Common Stock issuable upon conversion of the Shares has
been duly reserved for issuance, and upon issuance in accordance with the terms
of the Restated Certificate, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under the Transaction Agreements, the Restated Certificate, applicable
federal and state securities laws and liens or encumbrances created by or
imposed by a Purchaser. Based in part upon the representations of the Purchasers
in Section 3 of this Agreement, and subject to Section 2.6 below, the Common
Stock issuable upon conversion of the Shares will be issued in compliance with
all applicable federal and state securities laws.

 

2.6         Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Initial Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

 

6

 

 

2.7         Litigation. Except as set forth on Section 2.7 to the Disclosure
Letter, there is no claim, action, suit, proceeding, arbitration, complaint,
charge or, investigation pending or, to the Company’s knowledge, currently
threatened (i) against the Company or any officer, director or Key Employee of
the Company arising out of their employment or board relationship with the
Company; (ii) that questions the validity of the Transaction Agreements or the
right of the Company to enter into them, or to consummate the transactions
contemplated by the Transaction Agreements; or (iii) that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Neither the Company nor, to the Company’s knowledge, any of its
officers, directors or Key Employees is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or Key
Employees, such as would affect the Company). There is no action, suit,
proceeding or investigation by the Company pending or which the Company intends
to initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.

 

2.8         Intellectual Property. The Company owns or possesses sufficient
legal rights to all Company Intellectual Property without any known conflict
with, or infringement of, the rights of others. To the Company’s knowledge, no
product or service marketed or sold (or proposed to be marketed or sold) by the
Company violates or will violate any license or infringes or will infringe any
intellectual property rights of any other party. Other than as set forth on
Section 2.8 to the Disclosure Letter, other than with respect to commercially
available software products under standard end-user object code license
agreements, there are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership interests of any kind relating to the Company
Intellectual Property, nor is the Company bound by or a party to any options,
licenses or agreements of any kind with respect to the patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information,
proprietary rights and processes of any other Person. The Company has not
received any communications alleging that the Company has violated or, by
conducting its business, would violate any of the patents, trademarks, service
marks, tradenames, copyrights, trade secrets, mask works or other proprietary
rights or processes of any other Person. The Company has obtained and possesses
valid licenses to use all of the software programs present on the computers and
other software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business. To the Company’s knowledge, it will not be necessary to use
any inventions of any of its employees or consultants (or Persons it currently
intends to hire) made prior to their employment by the Company. Each Company
employee and consultant who has contributed to the Company Intellectual Property
has assigned to the Company all intellectual property rights he or she owns that
are part of the Company Intellectual Property. Section 2.8 to the Disclosure
Letter lists all Company Intellectual Property that is registered or for which a
pending registration has been filed. The Company has not embedded any open
source, copyleft or community source code in any of its products generally
available or in development, including but not limited to any libraries or code
licensed under any General Public License, Lesser General Public License or
similar license arrangement. For purposes of this Section 2.8, the Company shall
be deemed to have knowledge of a patent right if the Company has actual
knowledge of the patent right or would be found to be on notice of such patent
right as determined by reference to United States patent laws.

 

7

 

 

2.9         Compliance with Other Instruments. The Company is not in violation
or default (i) of any provisions of its Restated Certificate or Bylaws, (ii) of
any instrument, judgment, order, writ or decree in which the Company is named or
by which it is bound, (iii) under any note, indenture or mortgage, or (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound that is required to be listed on the Disclosure Letter, or of
any provision of federal or state statute, rule or regulation applicable to the
Company, the violation of which would have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements will
not result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (i) a default under any
such provision, instrument, judgment, order, writ, decree, contract or agreement
or (ii) an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
forfeiture, or nonrenewal of any material permit or license applicable to the
Company.

 

2.10       Agreements; Actions.

 

(a)          Except for the Transaction Agreements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $100,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.

 

(b)          The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred any indebtedness for money borrowed or
incurred any other liabilities individually in excess of $100,000 or in excess
of $1,000,000 in the aggregate, (iii) made any loans or advances to any Person,
other than ordinary advances for travel expenses, or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than the sale of its
inventory in the ordinary course of business. For the purposes of subsections
(b) and (c) of this Section 2.10, all indebtedness, liabilities, agreements,
understandings, instruments, contracts and proposed transactions involving the
same Person (including Persons the Company has reason to believe are affiliated
with each other) shall be aggregated for the purpose of meeting the individual
minimum dollar amounts of such subsection.

 

(c)          The Company is not a guarantor or indemnitor of any indebtedness of
any other Person.

 

8

 

 

2.11       Certain Transactions.

 

(a)          Except as set forth on Section 2.11 to the Disclosure Letter, and
other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each instance, approved in the written minutes of the
Board of Directors (previously provided to the Purchasers or their counsel),
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.

 

(b)          Except as set forth on Section 2.11 to the Disclosure Letter, the
Company is not indebted, directly or indirectly, to any of its directors,
officers or employees or to their respective spouses or children or to any
Affiliate of any of the foregoing, other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. Except as set forth on Section 2.11 to the
Disclosure Letter, none of the Company’s directors, officers or employees, or
any members of their immediate families, or any Affiliate of the foregoing (i)
is, directly or indirectly, indebted to the Company or, (ii) to the Company’s
knowledge, has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation which competes with the
Company except that directors, officers or employees or stockholders of the
Company may own stock in (but not exceeding two percent (2%) of the outstanding
capital stock of) publicly traded companies that may compete with the Company.
None of the Company’s Key Employees or directors or any members of their
immediate families or any Affiliate of any of the foregoing are, directly or
indirectly, interested in any contract with the Company. None of the directors
or officers, or any members of their immediate families, has any material
commercial, industrial, banking, consulting, legal, accounting, charitable or
familial relationship with any of the Company’s customers, suppliers, service
providers, joint venture partners, licensees and competitors.

 

2.12       Rights of Registration and Voting Rights. Except as provided in the
Third Amended and Restated Investors’ Rights Agreement, the Company is not under
any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities. To the Company’s knowledge, except as
contemplated in the Third Amended and Restated Voting Agreement, no stockholder
of the Company has entered into any agreements with respect to the voting of
capital shares of the Company.

 

2.13       Absence of Liens. The property and assets that the Company owns are
free and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances other than those of
the lessors of such property or assets.

 

9

 

 

2.14       Financial Statements. The Company has delivered to each Purchaser its
audited financial statements as of December 31, 2010 and for the fiscal year
ended December 31, 2010, and its unaudited financial statements (including
balance sheet, income statement and statement of cash flows) as of September 30,
2011 and for the period ended September 30, 2011 (collectively, the “Financial
Statements”). The Financial Statements fairly present in all material respects
the financial condition and operating results of the Company as of the dates,
and for the periods, indicated therein, subject in the case of the unaudited
Financial Statements to normal year-end audit adjustments. Except as set forth
in the Financial Statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than liabilities incurred in the
ordinary course of business subsequent to September 30, 2011, obligations under
contracts and commitments incurred in the ordinary course of business and
liabilities and obligations of a type or nature not required under generally
accepted accounting principles to be reflected in the Financial Statements,
which, in all such cases, individually and in the aggregate would not have a
Material Adverse Effect. The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
generally accepted accounting principles.

 

2.15       Changes. Since September 30, 2011, there have been no events or
circumstances of any kind that have had or could reasonably be expected to
result in a Material Adverse Effect.

 

2.16       Employee Matters.

 

(a)          As of the date hereof, the Company employs 19 full-time employees,
no part-time employees and no temporary employee and engages two consultants or
independent contractors. Glori Oil S.R.L., the wholly owned subsidiary of the
Company, employees no full-time employees. Section 2.16(a) of the Disclosure
Letter sets forth a detailed description of all compensation, including salary,
bonus, severance obligations and deferred compensation paid or payable for each
officer, employee, consultant and independent contractor of the Company who
received compensation in excess of $50,000 for the fiscal year ended December
31, 2010 or is anticipated to receive compensation in excess of $50,000 for the
fiscal year ending December 31, 2011.

 

(b)          To the Company’s knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.

 

10

 

 

(c)          Except as set forth on Section 2.16(c) to the Disclosure Letter,
the Company is not delinquent in payments to any of its employees, consultants,
or independent contractors for any wages, salaries, commissions, bonuses, or
other direct compensation for any service performed for it to the date hereof or
amounts required to be reimbursed to such employees, consultants, or independent
contractors. The Company has complied in all material respects with all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification, and collective bargaining. The Company has withheld and paid to
the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from employees of
the Company and is not liable for any arrears of wages, taxes, penalties, or
other sums for failure to comply with any of the foregoing.

 

(d)          To the Company’s knowledge, no Key Employee intends to terminate
employment with the Company or is otherwise likely to become unavailable to
continue as a Key Employee, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each
employee of the Company is terminable at the will of the Company. Except as set
forth on Section 2.16(d) to the Disclosure Letter or as required by law, upon
termination of the employment of any such employees, no severance or other
payments will become due. Except as set forth on Section 2.16(d) to the
Disclosure Letter, the Company has no policy, practice, plan, or program of
paying severance pay or any form of severance compensation in connection with
the termination of employment services.

 

(e)          The Company has not made any representations regarding equity
incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Company’s Board of Directors.

 

(f)           Except as set forth on Section 2.16(f) to the Disclosure Letter,
each former Key Employee whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.

 

(g)          Section 2.16(g) to the Disclosure Letter sets forth each employee
benefit plan maintained, established or sponsored by the Company, or which the
Company participates in or contributes to, which is subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Company has
made all required contributions and has no liability to any such employee
benefit plan, other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, and has complied in all material
respects with all applicable laws for any such employee benefit plan.

 

(h)          The Company is not bound by or subject to (and none of its assets
or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the knowledge of the Company, has sought to represent
any of the employees, representatives or agents of the Company. There is no
strike or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.

 

11

 

 

(i)          To the Company’s knowledge, none of the Key Employees or directors
of the Company has been (a) subject to voluntary or involuntary petition under
the federal bankruptcy laws or any state insolvency law or the appointment of a
receiver, fiscal agent or similar officer by a court for his business or
property; (b) convicted in a criminal proceeding or named as a subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (d) found by a court of competent jurisdiction
in a civil action or by the Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated.

 

2.17       Tax Returns and Payments. There are no federal, state, county, local
or foreign taxes dues and payable by the Company which have not been timely
paid. There are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company which are due, whether or not assessed or disputed. There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency. The Company has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.

 

2.18       Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

 

2.19       Confidential Information and Invention Assignment Agreements. Each
current and former employee, consultant and officer of the Company has executed
an agreement with the Company regarding confidentiality and proprietary
information substantially in the form or forms delivered to the counsel for the
Purchasers (the “Confidential Information Agreements”). No current or former Key
Employee has excluded works or inventions from his or her assignment of
inventions pursuant to such Key Employee’s Confidential Information Agreement.
The Company is not aware that any of its Key Employees is in violation thereof.

 

2.20       Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect. The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.

 

2.21       Corporate Documents. The Restated Certificate and Bylaws of the
Company are in the form provided to the Purchasers. The copy of the minute books
of the Company provided to the Purchasers contains minutes of all meetings of
directors and stockholders and all actions by written consent without a meeting
by the directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

 

12

 

 

2.22       Real Property Holding Corporation. The Company is not now and has
never been a “United States real property holding corporation” as defined in the
Code and any applicable regulations promulgated thereunder. The Company has
filed with the Internal Revenue Service all statements, if any, with its United
States income tax returns which are required under such regulations.

 

2.23       Environmental and Safety Laws. Except as could not reasonably be
expected to have a Material Adverse Effect (a) the Company is and has been in
compliance with all Environmental Laws; (b) there has been no release or, to the
Company’s knowledge, threatened release of any pollutant, contaminant or toxic
or hazardous material, substance or waste, or petroleum or any fraction thereof,
(each a “Hazardous Substance”) on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Company; (c) there have been
no Hazardous Substances generated by the Company that have been disposed of or
come to rest at any site that has been included in any published U.S. federal,
state or local “superfund” site list or any other similar list of hazardous or
toxic waste sites published by any governmental authority in the United States;
and (d) there are no underground storage tanks located on, no polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment used or stored on, and no
hazardous waste as defined by the Resource Conservation and Recovery Act, as
amended, stored on, any site owned or operated by the Company, except for the
storage of hazardous waste in compliance with Environmental Laws. The Company
has made available to the Purchasers true and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments.

 

For purposes of this Section 2.23, “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

 

2.24       Qualified Small Business Stock. As of and immediately following the
Initial Closing: (i) the Company will be an eligible corporation as defined in
Section 1202(e)(4) of the Code, (ii) the Company will not have made purchases of
its own stock described in Code Section 1202(c)(3)(B) during the one-year period
preceding the Initial Closing, except for purchases that are disregarded for
such purposes under Treasury Regulation Section 1.1202-2 and (iii) the Company’s
aggregate gross assets, as defined by Code Section 1202(d)(2), at no time
between its incorporation and through the Initial Closing have exceeded $50
million, taking into account the assets of any corporations required to be
aggregated with the Company in accordance with Code Section 1202(d)(3);
provided, however, that in no event shall the Company be liable to the
Purchasers or any other party for any damages arising from any subsequently
proven or identified error in the Company’s determination with respect to the
applicability or interpretation of Code Section 1202, unless such determination
shall have been given by the Company in a manner either grossly negligent or
fraudulent.

 

13

 

 

2.25       Disclosure. The Company has made available to the Purchasers all the
information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Shares, including certain of the
Company’s projections describing its proposed business model (July 2011
spreadsheets) (the “Business Model”). No representation or warranty of the
Company contained in this Agreement, as qualified by the Disclosure Letter, and
no certificate furnished or to be furnished to the Purchasers at the Initial
Closing contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
The Business Model was prepared in good faith; however, the Company does not
warrant that it will achieve any results projected in the Business Model. It is
understood that this representation is qualified by the fact that the Company
has not delivered to the Purchasers, and has not been requested to deliver, a
private placement or similar memorandum or any written disclosure of the types
of information customarily furnished to purchasers of securities.

 

3.            Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Company, severally and not jointly, that:

 

3.1         Authorization. The Purchaser has full power and authority to enter
into the Transaction Agreements. The Transaction Agreements to which such
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Investors’ Rights
Agreement may be limited by applicable federal or state securities laws.

 

3.2         Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.

 

3.3         Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.

 

14

 

 

3.4         Restricted Securities. The Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.
The Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares, or the Common Stock into which it may be
converted, for resale except as set forth in the Third Amended and Restated
Investors’ Rights Agreement. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

3.5         No Public Market. The Purchaser understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.

 

3.6         Legends. The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:

 

(a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

 

(b)          Any legend set forth in, or required by, the other Transaction
Agreements.

 

(c)          Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.

 

3.7         Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.8         Foreign Investors. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. Such Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

 

15

 

 

3.9         No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.

 

3.10       Exculpation Among Purchasers. Each Purchaser acknowledges that it is
not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. Each
Purchaser agrees that no Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Shares.

 

3.11       Residence. If the Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on Exhibit A; if the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is identified in the address or
addresses of the Purchaser set forth on Exhibit A.

 

3.12       Bridge Note. If the Purchaser is a holder of that certain Convertible
Promissory Note made by the Company and dated May 31, 2011 (the “Bridge Note”),
then such Purchaser hereby acknowledges and agrees that (i) the issuance and
sale for the Shares pursuant to this Agreement shall constitute a “Qualified
Financing” for purposes of Section 3 of the Bridge Note, and that this Agreement
constitutes such Purchaser’s election in writing to treat the issuance and sale
of the Shares as a “Qualified Financing” and (ii) together with the cash
payment, if any, made by such Purchaser at the Initial Closing, such Purchaser
cancels, surrenders and exchanges the principal amount of, and the accrued
interest on, the Bridge Note held by such Purchaser for that number of shares of
Series C Preferred Stock set forth in the column designated “Initial Closing
Shares” opposite such Purchaser’s name on Exhibit A.

 

4.            Conditions to the Purchasers’ Obligations. The obligations of each
Purchaser to purchase Shares at each Closing are subject to the fulfillment, on
or before such Closing, of each of the following conditions, unless otherwise
waived:

 

4.1         Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct in all material
respects as of such Closing, except that any such representations and warranties
shall be true and correct in all respects where such representation and warranty
is qualified with respect to materiality.

 

4.2         Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.

 

4.3         Compliance Certificate. The Chief Executive Officer of the Company
shall deliver to the Purchasers at each Closing a certificate certifying that
the conditions specified in Sections 4.1 and 4.2 have been fulfilled.

 

16

 

 

4.4         Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of such
Closing.

 

4.5         Board of Directors. As of the Initial Closing, the authorized size
of the Board shall be eight, and the Board shall be comprised of Jonathan
Schulhof, Michael Schulhof, Stuart Page, Matthew Gibbs, Jasbir Singh, Ganesh
Kishore, Mark Puckett and John Clarke.

 

4.6         Indemnification Agreements. The Company and each director designated
by a Purchaser (other than the Purchaser relying upon this condition to excuse
such Purchaser’s performance hereunder) shall have executed and delivered the
Indemnification Agreements.

 

4.7         Third Amended and Restated Investors’ Rights Agreement. The Company
and each Purchaser and the other stockholders of the Company named as parties
thereto shall have executed and delivered the Third Amended and Restated
Investors’ Rights Agreement.

 

4.8         Third Amended and Restated Right of First Refusal and Co-Sale
Agreement. The Company, each Purchaser, and the other stockholders of the
Company named as parties thereto shall have executed and delivered the Third
Amended and Restated Right of First Refusal and Co-Sale Agreement.

 

4.9         Third Amended and Restated Voting Agreement. The Company, each
Purchaser and the other stockholders of the Company named as parties thereto
shall have executed and delivered the Third Amended and Restated Voting
Agreement.

 

4.10       Restated Certificate. The Company shall have filed the Restated
Certificate with the Secretary of State of Delaware on or prior to the Initial
Closing, which shall continue to be in full force and effect as of the Initial
Closing.

 

4.11       Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Purchasers at the Initial Closing a certificate certifying (i)
the Bylaws of the Company, (ii) resolutions of the Board of Directors of the
Company approving the Transaction Agreements and the transactions contemplated
under the Transaction Agreements, and (iii) resolutions of the stockholders of
the Company approving the Restated Certificate.

 

4.12       Legal Opinion. The Purchasers shall have received the Legal Opinion,
dated as of the date of the Initial Closing.

 

4.13       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

4.14       Minimum Initial Closing Proceeds. At the Initial Closing, the Company
shall have received an aggregate of at least $6,313,203.66 (exclusive of amounts
advanced under the Bridge Note) from the Purchasers.

 

17

 

 

5.            Conditions of the Company’s Obligations. The obligations of the
Company to sell Shares to the Purchasers at each Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

5.1         Representations and Warranties. The representations and warranties
of each Purchaser contained in Section 3 shall be true and correct in all
material respects as of such Closing.

 

5.2         Performance. The Purchasers shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before such Closing.

 

5.3         Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Share pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

5.4         Third Amended and Restated Investors’ Rights Agreement. Each
Purchaser shall have executed and delivered the Third Amended and Restated
Investors’ Rights Agreement.

 

5.5         Third Amended and Restated Right of First Refusal and Co-Sale
Agreement. Each Purchaser and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Amended and Restated Right
of First Refusal and Co-Sale Agreement.

 

5.6         Third Amended and Restated Voting Agreement. Each Purchaser and the
other stockholders of the Company named as parties thereto shall have executed
and delivered the Third Amended and Restated Voting Agreement.

 

5.7         Representation Letter. The Company shall have received a
representation letter from Gentry-Glori Energy Investment LLC and each
individual that holds a direct or indirect beneficial interest in Gentry-Glori
Energy Investment LLC, in form and substance satisfactory to the Company.

 

6.            Miscellaneous.

 

6.1         Survival of Warranties. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation or knowledge of the subject matter thereof made by or on
behalf of the Purchasers or the Company.

 

6.2         Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

18

 

 

6.3         Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the General Corporation Law of the State of Delaware as to matters within the
scope thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of New York.

 

6.4         Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.5         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.6         Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next business day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.6. If notice is given to the Company, a copy shall also be sent to Fulbright &
Jaworski L.L.P., Fulbright Tower, 1301 McKinney, Suite 5100, Houston, Texas,
77010-3095, Attn: Charles D. Powell and if notice is given to the Purchasers, a
copy shall also be given to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
One Financial Center, Boston, Massachusetts, Attn: Lewis Geffen. In the case of
Rawoz, a copy of the notice shall also be sent to Mr. K S Cheema, Executive
Director (Legal & Projects), Omar Zawawi Establishment LLC at Post Box 879,
Postal Code 100, Muscat, Oman, e-mail k.s.cheema@omzest.com / Fax No.
00968-24738454.

 

6.7         No Finder’s Fees. Except as set forth in the Disclosure Letter, each
party represents that it neither is nor will be obligated for any finder’s fee
or commission in connection with this transaction. Each Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.8         Fees and Expenses. At the Closing, the Company shall pay (i) up to
$35,000 in reasonable costs and out-of-pocket expenses of Gentry-Glori Energy
Investment LLC and (ii) the reasonable fees and out-of-pocket expenses of Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel for the Purchasers.

 

19

 

 

6.9         Attorney’s Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

6.10       Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
holders of at least sixty-six and two thirds percent (66-2/3%) of the voting
power of the Series C Preferred Stock. Any amendment or waiver effected in
accordance with this Section 6.10 shall be binding upon the Purchasers and each
transferee of the Shares (or the Common Stock issuable upon conversion thereof),
each future holder of all such securities, and the Company.

 

6.11       Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

6.12       Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.13       Entire Agreement. This Agreement (including the Exhibits hereto), the
Restated Certificate and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

 

6.14       Dispute Resolution. Any unresolved controversy or claim arising out
of or relating to this Agreement, except (i) as otherwise provided in this
Agreement, or (ii) for any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the parties, and if no agreement can be reached within thirty
(30) days, then by one arbitrator having reasonable experience in corporate
finance transactions of the type provided for in this Agreement and who is
chosen by the American Arbitration Association (the “AAA”). The arbitration
shall take place in the city in Houston, Texas (unless otherwise agreed to in
writing by the parties to the arbitration), in accordance with the AAA rules
then in effect, and judgment upon any award rendered in such arbitration will be
binding and may be entered in any court having jurisdiction thereof. There shall
be limited discovery prior to the arbitration hearing as follows: (a) exchange
of witness lists and copies of documentary evidence and documents relating to or
arising out of the issues to be arbitrated, (b) depositions of all party
witnesses and (c) such other depositions as may be allowed by the arbitrators
upon a showing of good cause. Depositions shall be conducted in accordance with
the New York Code of Civil Procedure, the arbitrator shall be required to
provide in writing to the parties the basis for the award or order of such
arbitrator, and a court reporter shall record all hearings, with such record
constituting the official transcript of such proceedings. The prevailing party
shall be entitled to reasonable attorney’s fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

20

 

 

6.15       Indemnification.

 

(a)          In consideration of each Purchaser’s execution and delivery of this
Agreement and fulfillment of its, his or her obligations hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless each Purchaser and
each Purchaser’s affiliates, officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses (including,
without limitation, costs of suit and reasonable attorneys’ fees and expenses)
in connection therewith (irrespective of whether any such Indemnitee is a party
to the action for which indemnification hereunder is sought) (the “Indemnified
Liabilities”), incurred by the Indemnitees or any of them as a result of, or
arising out of, or relating to any breach of any representation, warranty,
covenant or agreement made by the Company herein. Notwithstanding the foregoing,
the Company shall have no obligation to defend, protect, indemnify and hold
harmless under this Section 6.15(a) the Indemnitees with respect to Indemnified
Liabilities to the extent resulting from or arising out of the negligence or
willful misconduct of any Indemnitee. Subject to Section 6.15(b), the Company
shall reimburse the Indemnitees for the Indemnified Liabilities as such
Indemnified Liabilities are incurred. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

(b)          In connection with the obligation of the Company to indemnify for
expenses as set forth in Section 6.15(a) above, the Company shall, upon
presentation of appropriate invoices containing reasonable detail, reimburse
each Indemnitee for all such Indemnified Liabilities as they are incurred by
such Indemnitee; provided, however, that if such Indemnified Liabilities are
incurred pursuant to a cause of action initiated by an Indemnitee against the
Company, between the Company and such Indemnitee, such Indemnified Liabilities
shall be reimbursed by the Company upon the final determination by a court of
competent jurisdiction that the Company has breached a representation, warranty,
covenant or agreement made by the Company herein.

 

(c)          The obligations of the Company in respect of a claim for
indemnification or any other claim related to this Agreement shall not include
any consequential or punitive damages. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s total liability to any Indemnitee
under this Section 6.15 or otherwise out of any transaction contemplated herein
shall not exceed the amounts actually paid to the Company by such Indemnitee for
Shares pursuant to this Agreement.

 

21

 

 

6.16       No Commitment for Additional Financing. The Company acknowledges and
agrees that no Purchaser has made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Shares as set
forth herein and subject to the conditions set forth herein. In addition, the
Company acknowledges and agrees that (i) no statements, whether written or oral,
made by any Purchaser or its representatives on or after the date of this
Agreement shall create an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment, (ii) the Company
shall not rely on any such statement by any Purchaser or its representatives and
(iii) an obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment may only be created by a written
agreement, signed by such Purchaser and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement. Each Purchaser shall
have the right, in it sole and absolute discretion, to refuse or decline to
participate in any other financing of or investment in the Company, and shall
have no obligation to assist or cooperate with the Company in obtaining any
financing, investment or other assistance.

 

[Signature Page Follows]

 

22

 

 

IN WITNESS WHEREOF, the parties have executed this Preferred stock Purchase
Agreement as of the date first written above.

 

  GLORI ENERGY INC.       By: /s/ Stuart Page     Stuart Page, President and
Chief Executive
Officer

 

  Address: 4315 South Drive     Houston, TX 77053

 

[SIGNATURE PAGE TO GLORI ENERGY INC.

SERIES C PREFERRED STOCK PURCHASE AGREEMENT]

 

 

 

 

  GENTRY-GLORI ENERGY INVESTMENT LLC         By: /s/ Lara Aschebrook   Name:
Lara Aschebrook   Title: Managing Member         Address: 205 N. Michigan Ave  
  Suite 3770     Chicago, 1L 60601

 

[SIGNATURE PAGE TO GLORI ENERGY INC.

SERIES C PREFERRED STOCK PURCHASE AGREEMENT]

 

 

 

 

  OXFORD BIOSCIENCE PARTNERS V L.P.   By: OBP Management V L.P.         By: /s/
Matthew A. Gibbs     Matthew A. Gibbs – General Partner         mRNA FUND V L.P.
  By: OBP Management V L.P.       By: /s/ Matthew A. Gibbs     Matthew A. Gibbs
– General Partner

 

[SIGNATURE PAGE TO GLORI ENERGY INC.

SERIES C PREFERRED STOCK PURCHASE AGREEMENT]

 

 

 

 

  MALAYSIAN LIFE SCIENCES CAPITAL
FUND LTD.       By: Malaysian Life Science Capital Fund     Management Company
Ltd, its Manager         By: /s/ Roger Earl Wyse     Dr. Roger Earl Wyse,
Co-Chairman

 

[SIGNATURE PAGE TO GLORI ENERGY INC.

SERIES C PREFERRED STOCK PURCHASE AGREEMENT]

 

 

 

 

  KPCB HOLDINGS, INC., AS NOMINEE       By: [illegible]         Name:
[illegible]         Title: President

 

[SIGNATURE PAGE TO GLORI ENERGY INC.

SERIES C PREFERRED STOCK PURCHASE AGREEMENT]

 

 

 

 

  ENERGY TECHNOLOGY VENTURES, LLC.       By: /s/ Kevin Skillers         Name:
Kevin Skillers         Title: Managing Director

 

[SIGNATURE PAGE TO GLORI ENERGY INC.

SERIES C PREFERRED STOCK PURCHASE AGREEMENT]

 

 

 

 

SCHEDULES AND EXHIBITS

 

Exhibit A - Schedule of Purchasers       Exhibit B - Form of Amended and
Restated Certificate of Incorporation

 

 

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Initial Closing – December 30, 2011

 

          Aggregate                Purchase Price                for Initial  
Total Initial  Investor  Cash   Surrendered Debt  Closing   Closing Shares    
                 Oxford Bioscience Partners V L.P.                   222
Berkeley St, Suite 1960                   Boston, MA 02116  $1,466,939.34   N/A 
$1,466,939.34    535,184                      mRNA Fund V L.P.                  
222 Berkeley St, Suite 1960                   Boston, MA 02116  $33,059.20  
N/A  $33,059.20    12,061                      Malaysian Life Sciences Capital 
                 Fund Ltd.                   c/o Burrill & Company              
    One Embarcadero Center, Suite                   2700  $1,999,998.06   N/A 
$1,999,998.06    729,660  San Francisco, CA 94111                   Attn: Greg
Young                                       KPCB Holdings, Inc. as nominee      
            2750 Sand Hill Road                   Menlo Park, CA 94025         
         Attention:  $499,999.52   N/A  $499,999.52    182,415  Randy Komisar 
                 Trae Vassallo                   John Denniston              
   

 

 

 

 

Energy Technology Ventures, LLC                   c/o GE Capital, Equity     
             Attn: Account Manager, Equity                   201 Merritt 7     
             Norwalk, CT 06851       Principal1 = $1,500,000                 
 Interest2 = $70,027.40           With a copy to:   N/A      $1,570,027.40  
 572,793                      c/o GE Energy Financial Services       Total
Amount3 =           Attn: Portfolio Manager, VC      $ 1,570,027.40          
800 Long Ridge Road                   Stanford, CT 06927                     
                 Gentry-Glori Energy Investment                   LLC         
         c/o Gentry Financial Partners                   205 N. Michigan Ave.,
Suite 3770  $2,313,207.54   N/A  $2,313,207.54    843,928  Chicago, IL 60601 
                 Attn: Thomas B. Raterman                   Total: 
$6,313,203.66  $1,570,027.40  $7,883,231.06    2,876,041 

 



 

1 Principal amount of Bridge Note.

2 Amount of accrued but unpaid interest through Initial Closing.

3 Total of Principal and accrued interest surrendered in exchange for Series C
Preferred Stock.

 

 

 

 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

 



